Citation Nr: 0414471	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  99-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of a medial meniscectomy of the right knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran served on active duty from April 1968 to March 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In September 2000 the RO assigned a separate 10 percent 
rating for degenerative joint disease of the right knee.  The 
veteran did not appeal that decision.

The Board remanded the case in May 2000 and July 2001.  For 
reasons, which will be explained below, this case is again 
being remanded to the RO. 

In a letter received in April 2004, the veteran has raised 
the issue of service connection for residuals of a left wrist 
injury secondary to his service-connected right upper 
extremity disorder and the issue of service connection 
residual of a back injury as secondary to his service-
connected right knee disorder.  These issues have not been 
adjudicated by the RO and are referred back for action deemed 
appropriate. 


REMAND

Since the issuance of the most recent supplemental statement 
of the case, the Board received additional evidence submitted 
by the veteran pertinent to his claim. The United States 
Court of Appeals for the Federal Circuit held that when 
additional relevant evidence is obtained by the Board that 
was not initially considered by the RO, the Board must refer 
the evidence to the RO for review unless the appellant waives 
this procedural right. Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran has not submitted a waiver and the RO has not had the 
opportunity to review this evidence in conjunction with the 
veteran's claim.  

Accordingly, this case is hereby remanded to the RO via the 
Appeals Management Center (AMC), in Washington DC for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any medical 
records pertaining to treatment for his 
right knee disorder, to include his 
private chiropractor, from April 2003 to 
the present.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See 
also Veterans Benefits Act of 2003, P.L. 
108- __ ,Section 701 (H.R. 2297, December 
16, 2003).

3. Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim, 
to include consideration of the 
additional evidence received since the 
most recent supplemental statement of the 
case. If the benefit sought is not 
granted the veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




